                   Case 21-14649         Doc 19     Filed 07/30/21      Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MARYLAND
                                    Greenbelt Division


In re: Mahmoud Musa Abulhawa,                                   Case No.: 20-14649
                                                                Chapter 13
                                        Debtor.


                         MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to Local Bankruptcy Rule 9010-3(b) of this Court, and Local Rule 101.1(b) of

the U.S. District Court for the District of Maryland, Paige Levy Smith, Esquire (the “Movant”), a

member in good standing of the Bar of this Court, moves for the admission of W. Ashley

Burgess, Esquire to appear pro hac vice in the above captioned case as counsel for Kapitus

Servicing, Inc. f/k/a Colonial Funding Network, Inc., as servicing agent for Strategic Funding

Source, Inc., d/b/a Kapitus.

        Movant and proposed admittee respectfully certify as follows:

1. The proposed admittee is not a member of the Bar of Maryland.

2. The proposed admittee does not maintain a law office in Maryland.

3. The proposed admittee is a member in good standing of the State Bar of Virginia and is

admitted to practice in the United States District Court for the Eastern District of Virginia; the

United States District Court for the Western District of Virginia; the United States Bankruptcy

Court for the Eastern District of Virginia; the United States Bankruptcy Court for the Western

District of Virginia. During the twelve (12) months immediately preceding the filing of this



Paige Levy Smith, MD Fed. Bar No. 19912
SANDS ANDERSON PC
1497 Chain Bridge Road, Suite 300
McLean, Virginia 22101-5728
Tel. 703.893.3600
Counsel for Kapitus Servicing, Inc. f/k/a Colonial Funding Network, Inc.,
as servicing agent for Strategic Funding Source, Inc., d/b/a Kapitus
                  Case 21-14649        Doc 19     Filed 07/30/21       Page 2 of 2




motion, the proposed admittee has been admitted pro hac vice in this Court in In re Mahmoud

Musa Abulhawa, Case No.: 20-18036.

4. The proposed admittee has never been disbarred, suspended, or denied admission to practice

law in any jurisdiction.

5. The proposed admittee is familiar with the Federal Bankruptcy Rules, the Local Bankruptcy

Rules, the Federal Rules of Evidence, and the Maryland Lawyers’ Rules of Professional Conduct.

The proposed admittee also understands that he is subject to the disciplinary jurisdiction of this

Court.

6. Co-counsel for the proposed admittee in this proceeding will be the undersigned or Paige Levy

Smith, Esquire, who has been formally admitted to the bar of the U.S. District Court for the

District of Maryland.

7. It is understood that admission pro hac vice does not constitute formal admission to the Bar of

the U.S. District Court for the District of Maryland.

8. The $100.00 fee for admission pro hac vice will be paid to the Court.

9. We hereby certify under penalties of perjury that the foregoing statements are true and correct.


Date: July 30, 2021

  /s/ Paige Levy Smith                                 /s/ W. Ashley Burgess
  Paige Levy Smith, MD Fed. Bar No. 19912              W. Ashley Burgess, VSB No. 67998
  SANDS ANDERSON PC                                    SANDS ANDERSON PC
  1497 Chain Bridge Road, Suite 300                    P.O. Box 1998
  McLean, VA 22101-5728                                Richmond, VA 23218-1998
  Tel. 703.893.3600                                    Tel. 804.648.1636
  Counsel for Kapitus Servicing, Inc. f/k/a Colonial   Counsel for Kapitus Servicing, Inc. f/k/a
  Funding Network, Inc., as servicing agent for        Colonial Funding Network, Inc., as servicing
  Strategic Funding Source, Inc., d/b/a Kapitus        agent for Strategic Funding Source, Inc., d/b/a
                                                       Kapitus
